OFFICE    OF THE   AlTORN,EY      GENERAL   OF TEXAS
                                           AUSTIN
          OROVERSELLERS
          Al-rOFINar
                  GlNERIL

IionorableMarion L’oCes
County Auditor
Hags county
8011B?arce8, Texas




,,   ~,




                 Section 40 of &tfoLe         XVI of the Ckw1utlt~8ion Of Sara8 pro-
fide8, ln'part, aS follO~8:
                  =Wo perme    &all    hold    or exercise   et the 88me
            time, more than one'&rfL          orflos of emol-t.      . . .*